Citation Nr: 1241223	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

4.  Entitlement to recognition of the Veteran's son, W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Fuala'au Rosie Lancaster
WITNESSES AT HEARING ON APPEAL

The appellant and R.L.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944.  He died in November 1982.  The appellant is the Veteran's widow.

The DEA claim comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim.  The remaining three claims come to the Board on appeal from April 2010 decisions of the St. Paul, Minnesota, RO, which denied the claims.  The Muskogee RO currently has jurisdiction over the appeals.

In August 2010, the appellant appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of her DEA claim.  Assisting her with translation at her hearing was R. L.  A copy of the hearing transcript has been associated with the claims file.

In September 2010 and December 2011, the Board remanded the DEA claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Specifically, in December 2011, the Board remanded the appeal so that the appellant could be scheduled for another Board hearing to address the other issues on appeal, as requested in her January 2011 substantive appeal (on VA Form 9).  However, in a subsequent February 2012 letter, the appellant stated that she wished to withdraw her request for another Board hearing.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

The Board notes that additional lay evidence was submitted after the December 2010 statement of the case (SOC) and the March 2011 supplemental statement of the case (SSOC), and no waiver from the appellant was received.  However, these lay statements are redundant of prior statements made during the Appellant's appeal and do not contain any new information.   As such, the information contained in the lay statements was originally reviewed by the RO and AMC in the December 2010 SOC and March 2011 SSOC.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Burial Benefits Claim

In an April 2010 decision, the RO denied the appellant's claim of entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.  She was notified of the decision that same month.  In May 2010, the appellant submitted a timely notice of disagreement (NOD) in response to the April 2010 decision.  To date, the RO has not responded to this NOD with a SOC addressing the issue.  The Board finds that the claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Cause of Death Claim

Initially, the Board notes that the Veteran's service treatment records (STRs) have been found to be fire-related and thus unavailable.  However, the appellant has not been provided with a VA Form 13055, Request for Information Needed to Reconstruct Medical Data, and asked to complete it to allow for further reconstruction of the Veteran's STRs.  The appellant has also not been informed of possible alternative evidence that she may submit in substitution of the Veteran's STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  The Board finds that this notice letter must be provided to the appellant before her claim can be decided on the merits.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

Additionally, the Board finds that a medical nexus opinion is needed before the claim can be decided on the merits.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to cause his death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012).  A disorder is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disorder is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing the death.  Id.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A(a) (West 2002) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a dependency and indemnity compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, the Veteran died in November 1982 of terminal cardio pulmonary arrest.  He did not have any service-connected disabilities at the time of his death. The appellant-widow contends that the Veteran died because he received a bullet in his spine during his active military service, which was never removed and required him to be wheelchair bound.  The appellant stated that this lodged bullet caused the Veteran's post-service heart problems.  The Board acknowledges that the appellant is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., a bullet in the Veteran's spine and being wheelchair bound.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran's STRs are fire-related and thus are not located in the claims file.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the Veteran's military Enlisted Record does document that the Veteran's physical condition was poor upon his military discharge.  Further, the Veteran's death certificate lists the antecedent causes of the Veteran's death as "cerebral vascular accident - extension" and "arteriosclerotic disease."  

To date, the Appellant has never been afforded a VA medical opinion regarding her claim.  Therefore, based on the current case law and given this asserted linkage between the Veteran's active military service and his death, to include the information listed on his military Enlisted Record and the death certificate, the Board believes a medical opinion is needed to fairly decide this appeal and the claim must therefore be remanded.

DEA Claim

Basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable and died as a result of a service-connected disability.  38 C.F.R. § 3.807 (2012).  Whether the Veteran died as a result of a service-connected disability is at issue in the claim for service connection for the cause of the Veteran's death.  Thus, the claim for entitlement to DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claim for entitlement to DEA under 38 U.S.C., Chapter 35, must therefore be remanded as well.

Helpless Child Claim

VA has a duty in claims for DIC (including helpless child claims) to provide a medical examination under 38 U.S.C.A. § 5103A(a).  The Federal Circuit has held that section 5103A(a) only "excuses the VA from making reasonable efforts to provide such assistance, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1345.  Here, the appellant asserts that W., her son and the Veteran's son, is disabled, and thus should be classified as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  In support of her claim, the appellant submitted a letter dated in February 2010 from the Special Education Program Director, P.T., PhD.  P.T. stated that the Veteran was a student on an Individual Education Program (IEP) and found eligible for special education services.  The letter included pictures of the Veteran's son attending a special education high school.  Based on this evidence, which suggests the Veteran's son was disabled prior to his eighteenth birthday, the Board is unable to find that there is no reasonable possibility that a VA examination would aid in substantiating the claim.  Thus, the Board finds that a VA examination of the Veteran's son is warranted and this claim must be remanded as well.

The Board notes that the appellant is claiming this benefit for son W. and not for son R.  She believes the RO initially adjudicated the claim for the wrong son.

Additionally, the claims file does not currently contain any treatment records for the Veteran's son, W.  While this case is in remand status, the RO or AMC must provide the appellant and her son with forms allowing for the release of any such records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the appellant's claim of entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.  Notify the appellant of her appeal rights and that she must file a timely substantive appeal (on VA Form 9) if she desires to perfect the appeal of this claim.

2.  Send the appellant a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation that the Veteran's STRs could not be located.  The appellant must be provided with VA Form 13055 and informed of the types of evidence that could substitute for the Veteran's STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. 

3.  Ascertain if the Veteran's son, W., has received any pertinent medical treatment.  Provide the appellant with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain any identified treatment records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the appellant, inform her of this fact and provide her an opportunity to submit copies of the outstanding medical records.

4.  After completing the above requested development, the Veteran's clinical record should be reviewed by an appropriate VA physician to obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's terminal cardio pulmonary arrest was the result of his active military service from November 1942 to November 1944.  

The Board notes that the Veteran's STRs are fire-related and thus cannot be located.  Accordingly, in forming his or her opinion, the VA physician is asked to consider the death certificate, which lists the antecedent causes of the Veteran's death as "cerebral vascular accident - extension" and "arteriosclerotic disease," and the Veteran's Enlisted Record.  The physician should also note the appellant's lay statements, in which she argues that the Veteran received a bullet in his spine during his active military service, which was never removed and which caused him to be wheelchair bound.  The appellant asserts that the lodged bullet caused the Veteran's post-service heart problems.  The physician is asked to comment on whether the appellant's statements make sense from a medical point of view.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The VA physician must review the claims file for pertinent medical and other history, to include a complete copy of this remand.  The physician must also discuss the medical rationale of the opinion.  If medical literature is relied upon in rendering this determination, the physician should specifically cite each reference material utilized.  If the physician is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After completing the above actions, schedule the Veteran's son, W., for a VA examination at an appropriate location. 

If the Veteran's son is not available for an examination, detail the reasons for unavailability and direct that examiner conduct a comprehensive claims file review to respond to the inquiries below.

After reviewing the claims file and examining W., the Veteran's son, the examiner must provide a medical opinion as to whether W. was permanently incapable of self-support at the time of his 18th birthday.  The examination report must include discussion of the son's treatment history and diagnoses of all significant disabilities.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail. 

Provide a full statement of the basis (or bases) for the conclusion(s) reached.  If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

6.  After completing the above actions, readjudicate the claims.  If the claims are not granted in full, the appellant and her representative must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

